DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 have been fully considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains language that does not read well. The language “after completing a work in one traveling zone and  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a traveler, a boundary signal detector, and a controller” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation a traveler will be interpreted as the driving motor as recited in Paragraph 0097. The limitation a boundary signal detector will be interpreted as a magnetic field sensor as recited in Paragraph 0175. The limitation a controller will be treated as a processor according to Paragraph 0183.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 9 recites “position of a moving robot” while line 1 recites “a moving robot comprising”. It is unclear to the examiner if the moving robot as recited in line 9 refers to the same moving robot as recited in line 1. The examiner recommends changing line 9 to “the moving robot”. Appropriate correction is required.
Claim 6 recites “a position correction of the moving robot” while claim 1 recites “a position correction of the moving robot”. It is unclear to the examiner if the position correction in claim 6 refers to the same position correction as recited in claim 1. The examiner recommends changing claim 6 to “the position correction”. The same rational applies to claim 7. Appropriate correction is required.
Claim 14 line 3 recites “a moving robot” while line 1 recites “a moving robot”. It is not clear to the examiner if the moving robot as recited in line 3 refers to the same the moving robot”. Appropriate correction is required. 
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on a rejected independent claim 1 and for failing to cure the deficiencies as cited above.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on a rejected independent claim 14 and for failing to cure the deficiencies as cited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi Kyu Chun KR20160128126A (henceforth Chun) in view of Song et al US20060076039A1 (henceforth Song)

Regarding claim 1,
Chun discloses:
A moving robot comprising: 5a body which forms an appearance (See Fig. 3); a traveler which moves the body (See Fig. 3 and Page 5, lines 11-12 “The main body 50 can drive the driving unit 40 using information sensed by the sensing unit. That is, the controller 18 controls driving of the main body 50 using the information measured by the sensing unit”) a boundary signal detector which detects a boundary signal generated in a boundary of a traveling area (See Page 5, lines 6-7, “The main body 50 may include a sensing unit capable of sensing the wire 1200. The sensing unit senses a magnetic field generated by a current flowing in the wire 1200”)
and a docking position signal generated in a docking device 
 an azimuth sensor which senses an acceleration of the body (See Page 5, lines 34-37, “The sensing unit 14 may include at least one sensor for sensing at least one of information in the mobile terminal, surrounding environment information surrounding the mobile terminal, and user information. For example, the sensing unit 14 may include a proximity sensor, an illumination sensor, a touch sensor, an acceleration sensor, a magnetic sensor, a gravity sensor G- sensor, a gyroscope sensor, a motion sensor, an RGB  sensor, an infrared sensor, a finger scan sensor, an ultrasonic sensor, an optical sensor optical sensors, such as cameras),” ; and 10a controller which defines the traveling area based on the boundary signal (See Page 4, lines 20-22, “the work area 1000 may be defined by a closed curve or a wire 1200 formed by perforation. Specifically, the wire 1200 can be installed in an arbitrary region, and the mobile robot 10 can move within a region defined by a closed curve formed by the wire 1200 installed.” The traveling area is defined based on the boundary signal formed by wire 1200.)

Chun further discloses:
a position correction of the moving robot is required while the moving robot travels the traveling area (See Page 2, lines 33-36, “while the main body moves to a position corresponding to the second reference coordinate information at a position corresponding to the first reference coordinate information, Calculates second displacement information related to the difference between the first and second reference coordinate information, And corrects the first and second compensation values using the detected error information.”) 

Chun does not specifically state when a position correction of the moving robot is required while the moving robot travels the traveling area, the controllers resets a position of a moving robot based on a position of the docking device after the moving robot moves to the docking device.
However, Song teaches:
when a position correction of the moving robot is required while the moving robot travels the traveling area, the controllers resets a position of a moving robot based on a position of the docking device after the moving robot moves to the docking device.
(See Fig. 4, blocks S30, S40, and Para. 0050-0051, when an accumulative angle exceeds a predetermined level (i.e. when a position correction is required while it travels the traveling area), the controller resets a position of a moving robot (i.e. based on the position of the docking device) after the moving robot moves to the docking device.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chun to incorporate the teachings of Song to include when a position correction of the moving robot is required while the moving robot travels the traveling area, the controllers resets a position of a moving  to improve the robot cleaner’s path following (Para. 0020, Song) by realigning with reference to the coordinate system of the recharging station. This will improve the robot’s path since error in the accumulative rotational angle due to erroneous detection of the angle sensor becomes zero (i.e. after resetting the position) (Para. 0053, Song).

	Regarding claim 2,
Chun does not specifically state wherein the controller controls the traveler so that the moving robot continues to travel an incomplete traveling in the traveling area after the moving robot resets the position of the moving robot.
However, Song teaches:
wherein the controller controls the traveler so that the moving robot continues to travel an incomplete traveling in the traveling area after the moving robot resets the position of the moving robot.
(See Fig. 4, blocks S40-S50 and Para. 0054, “When the coordinate compensation is completed, the control part 80 controls the driving part 50 so that the robot cleaner 10 can move back to the place where it was before it is moved to the recharging station 100.”) “The same motivation from claim 1 applies”.

Regarding claim 3,
Chun 
wherein the controller controls the traveler so that the 20moving robot moves along the boundary signal when the moving robot moves to the docking device.
(See Page 13, lines 40-41 (last paragraph), “when a return event is generated in the robot 10, the control unit 18 can control the driving unit 13 so that the robot 10 moves along the wire to the charging apparatus 100.”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chun and Song in view of Tan et al. US20180081366A1 (henceforth Tan)

Regarding claim 4,
Chun and Song discloses the limitations as recited above in claim 1. Chun does not specifically state wherein the controller controls the traveler so that the 46moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device.
However, Tan teaches:
wherein the controller controls the traveler so that the 46moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device.
(See Fig. 17 and Para. 0118-0119, “The signal generating device 40 generates a radio signal SS of certain frequency, and the signal 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chun to incorporate the teachings of Tan to include controlling the traveler so that the 46moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device in order to “guide returning of the self-moving robot by a non-closed signal line, to thereby simplify arrangement of the border line or guide line, and improve the user experience.” (Abstract, Tan)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chun and Song in view of Yamamura et al. US20160285288A1 (henceforth Yamamura)

Regarding claim 5,
Chun and Song discloses the limitations as recited above in claim 1. Chun does not specifically state wherein the boundary signal detector distinguishes the 
However, Yamamura teaches:
wherein the boundary signal detector distinguishes the docking position signal and the boundary signal by a difference in a direction of a magnetic field.
(See Para. 0083, “it becomes possible to distinguish the magnetic field between one from the projecting wire 35 (boundary wire 2) and one from the station wire 34, whereby position control of the vehicle 1 can be accurately implemented using the magnetic field from the station wire 34.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chun to incorporate the teachings of Yamamura to include herein the boundary signal detector distinguishes the docking position signal and the boundary signal by a difference in a direction of a magnetic field in order to accurately control the position of the vehicle (Para. 0083, Yamamura)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chun and Song in view of Stefan Grufman WO2016097897A1 (henceforth Grufman)

Regarding claim 6,
Chun and Song discloses the limitations as recited above in claim 1. Chun does not specifically state where a position correction of the moving robot is required is when a preset time elapses from a traveling start of the moving robot.
However, Grufman teaches:
where a position correction of the moving robot is required is when a preset time elapses from a traveling start of the moving robot.
(See Page 11, lines 10-18, “Inertial navigation systems may suffer from integration drift over time. Accordingly, inertial navigation systems may require a periodic position correction, which may be accomplished by getting a position fix from another more accurate method or by fixing a position of the robotic mower 10 relative to a known location. For example, navigation conducted via the IMU 150 may be used for robotic mower 10 operation for a period of time, and then a correction may be inserted when a GPS fix is obtained on robotic mower position. As an example alternative, the IMU 150 determined position may be updated every time the robotic mower 10 returns to the charge station 40 (which may be assumed to be at a fixed location)” A position correction is required when a preset time elapses from a traveling start of the moving robot.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chun to incorporate the teachings of Grufman to include where a position correction of the moving robot is required is when a preset time elapses from a traveling start of the moving robot in order to correct the Grufman) due to dead reckoning. This will increase the accuracy of the position of the robotic mower, due to the update with the more accurate fix information (Page 11, lines 20-21, Grufman).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chun and Song in view of Park et al. US20110098853A1 (henceforth Park)

Regarding claim 7,
Chun and Song discloses the limitations as recited above in claim 1. 
Chun further discloses:
wherein the controller defines the traveling area based on the boundary signal and divides the traveling area into a plurality of traveling areas including at least a first traveling area and a second traveling area, (See Page 9, lines 35-36 “the control unit 18 can set the second information related to the plurality of areas so that the working area is divided into a plurality of areas (S402).”)

Chun does not specifically state a case where a position correction of the moving robot is required is when the moving 15robot completes traveling of the first traveling area. However, Park teaches:
a case where a position correction of the moving robot is required is when the moving 15robot completes traveling of the first traveling area
(Fig. 6, blocks S230, S240, S250 and Para. 0095.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chun to incorporate the teachings of Park to include a case where a position correction of the moving robot is required is when the moving 15robot completes traveling of the first traveling area “because it is determined whether or not the accumulated movement distance of robot cleaner 1 has reached the pre-set movement distance and then the location of the robot cleaner 1 is corrected based on the docking station 20, the location of the robot cleaner 1 in the cleaning target space 10 can be precise, and thus, cleaning can be accurately performed on the cleaning target space 10.” (Para. 0101, Park)

	Regarding claim 8,
Chun and Song discloses the limitations as recited above in claim 1. Chun does not specifically state wherein the controller controls the traveler so that the moving robot travels the second traveling area after the moving robot resets the position of the moving robot.
However, Park further teaches:
 wherein the controller controls the traveler so that the moving robot travels the second traveling area after the moving robot resets the position of the moving robot. (See Fig. 6, the traveler is controlled to travel to the second traveling area (i.e. see block S260, the cleaning region adjacent to the cleaning completion point) after the moving robot resets the position (i.e. corrects location with respect to docking station, step S240). Therefore, 

Regarding claim 9, 
Chun and Song discloses the limitations as recited above in claim 1. 
Chun further discloses:
the controller controls the traveler so that the moving robot moves along the boundary signal (See Page 3, lines 17-18, “tracking along the wire so that the robot moves to a position corresponding to the preset reference coordinate information”)

Chun does not specifically state control the traveler to a traveling starting point of the second traveling area after the moving robot resets the position of the moving robot. However, Park teaches:
control the traveler to a traveling starting point of the second traveling area after the moving robot resets the position of the moving robot. . (See Fig. 6, the traveler is controlled to travel to the second traveling area (i.e. see block S260, the cleaning region adjacent to the cleaning completion point) after the moving robot resets the position (i.e. corrects location with respect to docking station, step S240). Therefore, the moving robot travels to the second traveling area (further see Fig. 3 and 4) after the moving robot 

Regarding claim 10, 
Chun and Song discloses the limitations as recited above in claim 1. 
Chun further discloses 
wherein azimuth sensor calculates a direction angle of the body
(See Page 15, lines 6-9, “the sensing unit 14 may sense at least one of Attitude Heading Reference System (AHRS) and Inertial Measurement Unit (IMU) to detect information related to the posture or orientation of the robot 10. Specifically, the information related to the inclination may include information related to the first angle, the second angle and the third angle corresponding to the coordinate axes of the preset three-dimensional coordinate system, respectively”)

Chun does not specifically state the controller controls the traveler so that the moving robot performs a first pattern 5traveling in the first traveling area at a first direction angle and performs a second pattern traveling in the second traveling area at a second direction angle intersecting the first direction angle.
However, Park teaches:
the controller controls the traveler so that the moving robot performs a first pattern 5traveling in the first traveling area at a first direction angle and performs a second pattern traveling in the second traveling area at a second direction angle intersecting the first direction angle, 
(See Figs. 3-4 and Para. 0033)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chun to incorporate the teachings of Park to include controlling the traveler so that the moving robot performs a first pattern 5traveling in the first traveling area at a first direction angle and performs a second pattern traveling in the second traveling area at a second direction angle intersecting the first direction angle because “the robot cleaner can expand its cleaning region without having any overlapped cleaning region in the cleaning target space, so the cleaning efficiency of the robot cleaner with respect to the cleaning target space can be improved” (Para. 0033, Park).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Park.

Regarding claim 11,
Chun discloses:
A control method of a moving robot comprising: 10a division step of defining a traveling area based on a boundary signal and dividing the traveling area into a first traveling area and a second traveling area; (See Fig. 1 and Page 11 lines 3-4”the control unit 18 uses the first information 

    PNG
    media_image1.png
    227
    685
    media_image1.png
    Greyscale

The boundary wire 1200 (i.e. which includes a boundary magnetic signal) is used to define the traveling area and the reference line 441 is used to designate areas S1 and S2 (i.e. a first and second traveling area).)
a first traveling step of the moving robot traveling in the first traveling area;
(See the Figure below. The robot is traveling in the first traveling area.)


    PNG
    media_image2.png
    585
    654
    media_image2.png
    Greyscale

a returning step of the moving robot returning to a docking device after completing the first traveling (See Page 6, lines 40-41, “When the operation of the work area of the mobile robot 10 is completed, the mobile robot 10 can return to the charging apparatus 100 (S204).”)

Chun does not specifically state a position correction step of resetting the position of the moving robot based on a docking position signal generated in the docking device.  
However, Park teaches:
a position correction step of resetting the position of the moving robot based on a docking position signal generated in the docking device.  
(See Fig. 6 and Para. 0094-0096. If the accumulated movement distance of the robot reaches the pre-set movement distance, the location of the robot is corrected based on the docking station 20 (S240). The correction of the location makes the docking station 20 generate ultrasonic waves (i.e. docking 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chun to incorporate the teachings of Park to include a position correction step of resetting the position of the moving robot based on a docking position signal generated in the docking device “because it is determined whether or not the accumulated movement distance of robot cleaner 1 has reached the pre-set movement distance and then the location of the robot cleaner 1 is corrected based on the docking station 20, the location of the robot cleaner 1 in the cleaning target space 10 can be precise, and thus, cleaning can be accurately performed on the cleaning target space 10.” (Para. 0101, Park)

	Regarding claim 12,
	Chun and Park discloses the limitations as recited above in claim 11.
	Park further teaches:
a movement step of the moving robot moving to a traveling starting portion of the second 20traveling area after the position correction step; and a second traveling step of the moving robot traveling the second traveling area at the traveling starting point of the second traveling area.  


	Regarding claim 13,
	Chun and Park discloses the limitations as recited above in claim 11. 
	Chun further discloses:
wherein the moving moves along the boundary signal when moving to the traveling starting point (See Page 3, lines 17-18, “tracking along the wire so that the robot moves to a position corresponding to the preset reference coordinate information”)

Chun does not specifically state moving to the traveling starting point of the second traveling area. However, Park further teaches:
moving to the traveling starting point of the second traveling area.
(See Figs. 3-4 and Fig. 6 blocks S260-S270). “The same motivation from claim 11 applies.”

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Grufman and Park.

Regarding claim 14,
Chun discloses:
A control method of a moving robot comprising: 5a traveling area definition step of defining a traveling area based on a boundary signal; a traveling step of a moving robot traveling the traveling area; (See Page 5, lines 6-7, “The main body 50 may include a sensing unit capable of sensing the wire 1200. The sensing unit senses a magnetic field generated by a current flowing in the wire 1200” and Page 4, lines 20-22, “the work area 1000 may be defined by a closed curve or a wire 1200 formed by perforation. Specifically, the wire 1200 can be installed in an arbitrary region, and the mobile robot 10 can move within a region defined by a closed curve formed by the wire 1200 installed.” The boundary wire (i.e. that emits a magnetic boundary signal) defines the traveling area, wherein the mobile robot 10 moves within the region.)

Chun does not specifically state a returning step of the moving robot returning to a docking device when a preset time elapses from a traveling starting point while the moving robot travels the traveling area;
However, Grufman 
a returning step of the moving robot returning to a docking device when a preset time elapses from a traveling starting point while the moving robot travels the traveling area; (See Page 11, lines 10-18, “Inertial navigation systems may suffer from integration drift over time. Accordingly, inertial navigation systems may require a periodic position correction, which may be accomplished by getting a position fix from another more accurate method or by fixing a position of the robotic mower 10 relative to a known location. For example, navigation conducted via the IMU 150 may be used for robotic mower 10 operation for a period of time, and then a correction may be inserted when a GPS fix is obtained on robotic mower position. As an example alternative, the IMU 150 determined position may be updated every time the robotic mower 10 returns to the charge station 40 (which may be assumed to be at a fixed location)” A position correction is required when a preset time elapses from a traveling start of the moving robot, which includes returning the robotic mower to the charge station.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chun to incorporate the teachings of Grufman to include a returning step of the moving robot returning to a docking device when a preset time elapses from a traveling starting point while the moving robot travels the traveling area in order to correct the drift due to the inertial navigation system (Page 11, lines 10-18, Grufman) due to dead reckoning. This will increase the accuracy of the Grufman).

Chun does not specifically state a position correction step of resetting the position of the moving robot based on a docking position signal generated in the docking device.  
However, Park teaches:
a position correction step of resetting the position of the moving robot based on a docking position signal generated in the docking device.  
(See Fig. 6 and Para. 0094-0096. If the accumulated movement distance of the robot reaches the pre-set movement distance, the location of the robot is corrected based on the docking station 20 (S240). The correction of the location makes the docking station 20 generate ultrasonic waves (i.e. docking position signal generated in the docking device), and the detecting unit 110 of the robot cleaner 1 detects the waves to correct the distance of the docking station from the robot cleaner.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chun to incorporate the teachings of Park to include a a position correction step of resetting the position of the moving robot based on a docking position signal generated in the docking device “because it is determined whether or not the accumulated movement distance of robot cleaner 1 has reached the pre-set movement distance and then the location of the robot cleaner 1 is  the location of the robot cleaner 1 in the cleaning target space 10 can be precise, and thus, cleaning can be accurately performed on the cleaning target space 10.” (Para. 0101, Park)

	Regarding claim 15,
	Chun, Grufman and Park discloses the limitations as recited above in claim 14.
	Park further teaches:
a continuous traveling step of the moving robot continuing to travel incomplete traveling of the traveling area after the position correction step
(See Fig. 6 and Block 240 and 250. After the position correction step (S240), it is determined if the cleaning region is complete (S250). If it is not completed, then the method returns to S210, wherein the robot continues to travel the incomplete traveling area until the cleaning region is completed.) “The same motivation rational from claim 14 applies”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Romanov et al. US20110202175A1 discloses a robotic cleaner including a cleaning assembly for cleaning a surface and a main robot body. The main robot body houses a drive system to cause movement of the robotic cleaner 
Ouyang US20130041526A1 discloses a smart robotic lawn mowing system to track the position of the robotic lawn mower base, and to control and monitor the mowing routes. The installed sensors form a network for the system to determine the relative distances in between stands and robotic lawn mower base, and therefore the mowing is done with a controlled manner. The sensors are coupled together, and users, based on the application of the invention, can define the mowing sequences of the mowing zones, the areas of the mowing zones, and the mowing routes. (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669